 In the MatterofCHRYSLER CORPORATIONandUNITED AUTOMOBILEWORKERS OFArIERICA, LOCAL 371, AFFILIATED WITH C. I.O.In the MatterOf CHRYSLER CORPORATIONandINTERNATIONALAsso-CIATION OF MACHINISTS DIE SINKERS LOCAL 1222,AFFILIATED WITHA. F. L.In the Matter of CHRYSLER CORPORATION, A CORPORATIONandINTER-NATIONALUNION,UNITED AUTOMOBILEWORKERS OF AMERICA,AFFILIATED WITH C. I. 0.In the Matter of CHRYSLER CORPORATION, A CORPORATIONandLOCAL51,INTL.UNION,UNITED AUTOMOBILEWORKERS OF AMERICA(C. I. O. AFFILIATE)., OF WHICH LOCAL LEO LAMOTTEIS PRESIDENTCasesNos. R-1307, R-1308, R-1398,R-1397, respectivelySECOND AMENDMENTTODIRECTION OF ELECTIONSSeptember 13, 1939On July 31, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections in thiscase.'On August 17, 1939, the Board issued an Amendment toDirection of Elections.2The Decision and Direction of Elections,as amended, provided, in part, that an election should be held amongthe employees of the Company in Department No. 57 of its NewCastle plant, who are die sinkers or are employed in the manufac-ture or maintenance of dies used to complete forgings.We find, inaccordance with what is our usual practice when no evidence is intro-duced upon the subject, that supervisory employees in the group sodescribed should be excluded.Accordingly, the Direction of Election, as amended, is herebyfurther amended by inserting in subparagraph (1) thereof, after thewords "because they are ill or on vacation," the words "but exclud-ing supervisory employees," so that the said subparagraph reads asfollows: "(1) among all employees of the Company at its New Castle113 N. L.R. B. 1303.214 N.L. R. B. 788.15 N. L. R. B., No. 33.263 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDplant, in Department No. 57, who are die sinkers or are employedin the manufacture or maintenance of dies used to complete forgings,who were employed by the Company at its New Castle plant duringthe pay-roll period immediately preceding the date of this Directionof Election, including those of them who have been laid off notmore than 12 months and on that date still retained their seniority,and including also employees who did not work during such pay-rollperiod because they were ill or on vacation, but excludingsupervisory employees, to determine whether they desire to be rep-resented by International Association of Machinists, Die SinkersLocal 1222, by C. I. O.-International Union, United AutomobileWorkers of America, for the purposes of collective bargaining, orby neither;".MR. EDWIN S. SMITH took no part in the consideration of the aboveSecond Amendment to Direction of Elections.[SAME TITLETHIRD AMENDMENT TO DIRECTION OF ELECTIONSSeptember 18, 1939On July 31, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections in_the above-entitled proceeding.On August 17, 1939, the Board issuedan Amendment to Direction of Elections, and on September 13,.1939, a Second Amendment to Direction of Elections.The Direc-tion of Elections, as amended, provides, in part, that an election beheld within fifty (50) days from the date of the Direction, underthe direction and supervision of the Regional Director for the Sev-enthRegion(Detroit, Michigan).At the request of the Regional Director, the Direction of Elections.ishereby further amended by striking therefrom the words "within,fifty (50) days from the date of this Direction of Elections," and.substituting therefor the words "within sixty (60) days' from thedate of this Direction of Elections.".DIR.EDWIN S. SMITH took no part in the consideration of the above-Third Amendment to Direction of Elections.15 N. L.R. B.,,No. 33a.